Appeal Dismissed and Memorandum Opinion filed April 27, 2021.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-21-00016-CV

                            TUAN DANG, Appellant

                                       V.
                     TAMARA S. PATTERSON, Appellee

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-73529

                         MEMORANDUM OPINION

        This is an attempted appeal from a judgment signed March 12, 2020. No
post-judgment motion was filed. Appellant’s notice of appeal was filed January 8,
2021.

        The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1 Appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Texas Rule of Appellate
Procedure 26.1, but within the 15-day grace period provided by Rule 26.3 for filing
a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(1997) (construing the predecessor to Rule 26). Appellant’s notice of appeal was
not filed within the 15-day period provided by Texas Rule of Appellate Procedure
26.3.

        On March 29, 2021, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

        We dismiss the appeal.



                                        PER CURIAM


Panel consists of Justices Jewell, Bourliot and Hassan.




                                          2